Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa et al. (US 2012/0154460 A1, hereinafter “Segawa”).

As to claim 12, Segawa (Fig. 18) discloses a method of compensating deterioration of a display device (Para. 0204), the method comprising: 
measuring a luminance of an image displayed on a display panel of the display device (S3; Para. 0206);
calculating a gain value based on the measured luminance (S4; Para. 0209); 
writing a look-up table based on the calculated gain value (S5) and updating a previous look-up table with the written look-up table (Para. 0210); 
modulating data according to the updated look-up table (Fig. 15; Para. 0213); and 
applying the modulated data to the display panel (Para. 0213).

As to claim 13, Segawa (Fig. 13) discloses the method of claim 12, wherein the measuring the luminance includes taking a picture of the image by a camera (210; Para. 0181).

As to claim 16, Segawa discloses the method of claim 12, wherein the updating the look-up table includes updating the previous look-up table based on the gain values of a plurality of deteriorated regions (Para. 0024, 0210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Odawara et al. (US 2013/0027383 A1, hereinafter “Odawara”) in view of Lee et al. (US 2018/0108721 A1, hereinafter “Lee”) and Segawa.

As to claim 1, Odawara (Fig. 1) discloses a display device (1) comprising: 
a display panel (113) including a plurality of sub pixels (Fig. 2 element 208) to display an image (Para. 0005); 
a memory (Fig. 1 element 121) configured to store a look-up table including a gain value (Fig. 6; Para. 0171); and 
a compensating unit (Fig. 3 element 12) configured to compensate a sub pixel based on a sensing current input from the display panel (Para. 0061, 0068, 0115, variation of the characteristics of the TFT in the target pixel), and write the look-up table by measuring a luminance of the image displayed on the display panel (Para. 0116).
Odawara does not disclose a deterioration compensating unit configured to compensate a deterioration of a deteriorated sub pixel based on a sensing voltage input from the display panel, and
update the look-up table by measuring a luminance of the image displayed on the display panel. 
Lee (Fig. 1) teaches a deterioration compensating unit (120) configured to compensate a deterioration of a deteriorated sub pixel based on a sensing voltage input from the display panel (160; Para. 0050-0051).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to improve the base device of Odawara.  Lee, as discussed above, discloses a known technique of compensating for a deteriorated pixel that would be applicable to the base device of Sadler.  One or ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system. 
However, Segawa teaches update the look-up table by measuring a luminance of the image displayed on the display panel (Fig. 1; Para. 0210). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Segawa to update the look-up table in the device disclosed by Odawara/Lee. The motivation would have been to continue to perform correction for the deterioration of the threshold voltage of the drive element over time (Segawa; Para. 0245). 

As to claim 2, Odawara (Fig. 17) discloses the display device of claim 1, wherein the deterioration compensating unit (601) includes: 
a gain value reading unit (613) configured to read a gain value of the look-up table stored in the memory (0190); and 
a data modulating unit (614) configured to modulate data input to the display panel based on the gain value from the gain value reading unit (Para. 0192).
Odawara does not disclose a look-up table updating unit configured to write a new look-up table by measuring the luminance of the image displayed in the display panel to update the look-up table stored in the memory. 
However, Segawa teaches a look-up table updating unit (Fig. 4 element 101) configured to write a new look-up table by measuring the luminance of the image displayed in the display panel to update the look-up table stored in the memory (Para. 0210).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Segawa to update the look-up table in the device disclosed by Odawara. The motivation would have been to continue to perform correction for the deterioration of the threshold voltage of the drive element over time (Segawa; Para. 0245). 

As to claim 3, Segawa (Fig. 13) teaches the display device of claim 2, wherein the look-up table updating unit (200) includes: 
a luminance measuring unit (210) configured to measure the luminance of the image displayed on the display panel (Para. 0164); 
a gain value calculator (201) configured to calculate the gain value based on the luminance measured in the luminance measuring unit (Para. 0182); and 
a look-up table writing unit (202) configured to write the new look-up table based on the gain value calculated in the gain value calculating unit (Fig. 14; Para. 0170, 0192).

As to claim 4, Odawara (Fig. 3) discloses the display device of claim 3, wherein the luminance of the image displayed on the display panel is measured by a camera (3; Para. 0112).

As to claim 5, Odawara discloses the display device of claim 4, wherein the camera includes a charged coupled device camera (Para. 0112).

As to claim 6, Odawara (Fig. 11) discloses the display device of claim 3, wherein the luminance measuring unit measures the luminance of deterioration region (Pixel 1) and reference luminance measuring region of the display panel (divided regions 1, 2, 3, 4).

As to claim 7, Odawara (Fig. 11) discloses the display device of claim 6, wherein the reference luminance measuring region (divided regions 1, 2, 3,4) is a peripheral region of the deteriorated region (Pixel 1).

As to claim 8, Odawara discloses the display device of claim 7, wherein the distance between the reference luminance measuring region and the deterioration region is equal to a sum of the widths of 15 to 20 sub pixels (Fig. 9B, 10B, 11, It appears from the figures that there are about at least 10 sub-pixels in a row of a region. In that case, there would be about 20 sub-pixels between two regions.).

As to claim 9, Odawara (Fig. 3) the display device of claim 6, wherein the gain value calculating unit (21) calculates the gain value based on the luminance of the deteriorated region of the display panel and the reference luminance of the reference luminance measuring region (Para. 0095).

As to claim 10, Odawara discloses the display device of claim 9, wherein the reference luminance of the reference luminance measuring region is an average value of the luminance of a plurality of positions of the reference luminance measuring region (Para. 0152).

As to claim 11, Segawa teaches the display device of claim 3, wherein the look-up table writing unit writes the new look-up table by calculating the gain values of a plurality of deterioration regions (Para. 0210; updates the look-up table).

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa as applied to claim 12 above, and further in view of Lee et al. (US 2014/0160142 A1, hereinafter “Lee’142”).

As to claim 14, Segawa does not expressly disclose the method of claim 13, wherein the camera measures the luminance of a deteriorated region of the display panel and the luminance of a reference luminance measuring region around the deteriorated region.
However, Lee’142 (Fig. 2) teaches wherein the camera measures the luminance of a deteriorated region (AR1, AR2) of the display panel and the luminance of a reference luminance measuring region (Para. 0038, the area outside AR1, and AR2) around the deteriorated region (AR1, AR2).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee’142 to determine a degradation degree of the pixels in the device disclosed by Segawa. The motivation would have been to reduce degradation speeds of the organic light emitting diodes on a display panel (Lee’142; Para. 0010). 

As to claim 15, Lee’142 teaches the method of claim 14, wherein the calculating the gain value includes calculating the gain value based on the luminance of the deteriorated region and the luminance of the reference luminance measuring region (Fig. 3; Para. 0040).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Eom et al. (US 2014/0320553 A1) discloses a process of compensating degraded pixel using luminance data and operation current data (Fig. 2; Para. 0018). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625


/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625